Citation Nr: 0513248	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for poliomyelitis of 
the left lower extremity.

2.  Entitlement to service connection for poliomyelitis of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied reopening the claim for 
service connection for poliomyelitis of the left lower 
extremity.


FINDINGS OF FACT

1.  Service connection for residuals of poliomyelitis, left 
lower extremity was denied in a June 1957 rating decision.  
The veteran was informed of the decision in June 1957.  The 
veteran appealed the decision.  The Board denied the 
veteran's appeal in a July 1958 decision.

2.  Claims to reopen for service connection for disabilities 
of the left foot and leg, and residuals of poliomyelitis, 
left lower extremity were denied in April 1978 and July 1987 
Board decisions, respectively.

3.  Since the last decision, the claimant has submitted 
evidence which is neither cumulative nor redundant and which 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The July 1987 Board decision denying the appellant's 
claim to reopen for service connection for disability of the 
left lower extremity is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).

2. New and material evidence has been received to reopen the 
claim for service connection for residuals of poliomyelitis, 
left lower extremity.  38 U.S.C.A. §§ 5108, 5103A, 5017 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Factual Background

The RO, in a decision dated in June 1957, denied the 
veteran's claim of entitlement to service connection for 
residuals of poliomyelitis, left lower extremity on the basis 
that the veteran's disability was not incurred in or 
aggravated by service.  In a July 1958 decision, the Board 
denied service connection for residuals of poliomyelitis, 
left lower extremity, on the basis that the condition pre-
existed service and was not aggravated therein.  

In decisions of April 1978 and July 1987, the Board denied 
reopening the veteran's claim for service connection for 
residuals of poliomyelitis, left lower extremity.  In May 
2000, the veteran filed a new request to reopen his claim for 
service connection for residuals of poliomyelitis of the left 
lower extremity.  In a June 2002 rating decision, the RO 
denied reopening the claim.  In an SSOC of February 2004 the 
RO reopened the claim but continued to deny service 
connection.  

The following is a description of the evidence of record 
prior to the veteran's current request to reopen his claim 
for service connection.

The report of a physical examination for purposes of entering 
military service dated in December 1950 did not note any 
residuals or history of poliomyelitis.  It noted the 
veteran's upper and lower extremities as normal.  

Service medical records of January 1951 reveal that the 
veteran had a 1 1/2 inch atrophy of the left thigh and a 1 inch 
atrophy of the left calf.  His heel cord was tight and 
dorsiflexion was limited to 90 degrees.  Additional service 
medical records note continued treatment for weakness of the 
veteran's left lower extremity.  The treatment records note a 
history provided by the veteran that he had been told that he 
suffered from poliomyelitis at the age of two.  

A December 1952 physical examination for purpose of 
separating from service notes the veteran's upper and lower 
extremities as normal.  No history of poliomyelitis was 
noted.  

In a June 1971 statement the veteran stated that he did not 
have any problems with his left leg prior to service and that 
it was the long infantry hikes and army maneuvers that caused 
his left leg to worsen.  

A letter from Dr. H.J. Forney, M.D., dated in January 1975, 
notes that the veteran stated that "he apparently had polio 
as a child but denies any trouble with the left leg prior to 
going into the Army."  The doctor noted a diagnosis of post-
polio deformity of the left leg.  He stated that the 
deformity was secondary to apparent poliomyelitis.  

The following is the evidence received since the last final 
decision.

A letter from Dr. W. F. D'Costa, D.P.M., dated in May 2001, 
notes that in his opinion, "the rigor of [the veteran's] 
activity during service . . . could have sped up the 
degenerative process to an extent, the percentage may be at 
most 30%."

A letter from Dr. J.B. Kreger, D.P.M., dated in May 2001, 
notes that service medical records show that the veteran 
first complained and was treated for problems with his left 
leg three weeks after the veteran's induction into service.  
Dr. Kreger noted that he was urging the veteran to pursue his 
disability claim with the VA as the veteran's symptoms had 
their onset in service.

A VA examination of March 2003 notes that in the examiner's 
opinion, the veteran's "increasing weakness of today is age 
related post polio syndrome and his aggravation of polio is 
not related to anything that happened during the time of 
active duty in the Army.  Thus in my opinion his left leg 
weakness is due to polio [and] is not related to the 
service."

New and Material

The Board's decision of July 1987 which denied reopening the 
veteran's claim for service connection for disability of the 
left lower extremity was final based upon the evidence then 
of record.  A previously finally denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1987 Board's decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).

The applicable regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of in-service and post-service complaints and 
treatment for weakness of the left lower extremity.  A 
diagnosis of residuals of poliomyelitis was entered in the 
service medical records and VA outpatient and private medical 
records based on the veteran's historical accounts.  However, 
at the time of the prior final decision there was no evidence 
of record that the veteran's condition was aggravated by 
service.  

New to the record since the Board's decision is a letter from 
private Dr. D'Costa which indicate that the veteran's 
weakness of the left lower extremity could have been 
aggravated by service, facts not previously established.  
Accordingly, the additional evidence is new and material and 
the claim is reopened.


ORDER

The application to reopen the claim for service connection 
for residuals of poliomyelitis of the left lower extremity is 
granted.

REMAND

The issue of entitlement to service connection for 
poliomyelitis is now before the Board.  In view of decisions 
of the Court and General Counsel, additional action and 
development is required.  Therefore, the case is remanded for 
the following:

1.  The veteran should be scheduled for a 
VA examination.  The examiner should 
address the following:  Did poliomyelitis 
clearly and unmistakably preexist 
service?  Is there clear and unmistakable 
evidence that poliomyelitis was not 
aggravated during service?  Was 
poliomyelitis aggravated within one year 
of separation from service?  The claims 
file must be made available to the 
examiner and the examiner must establish 
his credentials.

2.  The AOJ must prepare a rating 
decision that addresses the issue on 
appeal.  That decision must conform to 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir 2004) and Splane v. West 216 F.3d 
1058 (Fed. Cir. 2000), the correct 
standards for presumptive disability and 
the presumption of soundness.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


